 BORG WARNER CORPORATIONBorg Warner Corporation; Baker Industries, Inc;Wells Fargo Armored Service Corporation; PonyExpress Courier Corporation and InternationalUnion, United Plant Guard Workers of America,Local 102 and Local 106. Cases 26 CA-7268 and26-CA 7469September 27, 1979DECISION AND ORDERBY MEMBERS JENKINS, MURPHY, AND TRUESDAL.EOn May 7, 1979, Administrative Law Judge RobertCohn issued the attached Decision in this proceeding.Thereafter, the General Counsel and Respondentfiled exceptions and supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, Borg Warner Corporation;Baker Industries, Inc.; Wells Fargo Armored ServiceCorporation; Pony Express Courier Corporation,Nashville and Knoxville, Tennessee, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, except thatthe attached notice is substituted for that of the Ad-ministrative Law Judge.I We have modified the Administrative Law Judge's notice to conformwith his recommended Order.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had the opportu-nity to present their evidence, the National Labor Re-lations Board has found that we violated the law andhas ordered us to post this notice.WE WILL NOT refuse to bargain collectively ingood faith with International Union, UnitedPlant Guard Workers of America, Local 102 andLocal 106, as the exclusive representative forpurposes of collective bargaining for our employ-ees at our Knoxville and Nashville locations, re-spectively, concerning the effects of the transferof courier operations from Wells Fargo ArmoredService Corporation to Pony Express CourierCorporation at the respective locations.WE WILL NOT discourage membership in theUnion by terminating the employment of any ofour employees discriminatorily, and by there-after failing and refusing to reinstate them, or bydiscriminating in any other manner in regard totheir hire and tenure of employment or any termor condition of employment.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in the ex-ercise of the rights guaranteed them in the Na-tional Labor Relations Act, as amended.WE WILL continue to recognize and, upon re-quest, bargain collectively with the above-namedUnion as the exclusive representative of our em-ployees in the appropriate units described below.The units shall now and henceforth be construedto encompass the facilities of Wells Fargo Ar-mored Service Corporation and Pony ExpressCourier Corporation in Nashville and Knoxville,Tennessee, respectively:All regular guard employees, being driverguards, messenger guards, and guards, em-ployed by the Company at its Nashville, Ten-nessee, operations, excluding all other employ-ees, office employees and supervisors asdefined in the Act.All full-time and regular part-time messengerguards, driver guards and guards employed bythe Company at its Knoxville, Tennessee, fa-cilities, excluding all other employees, all officeclerical employees, professional employeesand supervisors as defined in the Act.WE WILL, upon request, bargain collectivelywith the Union as the exclusive representative ofour employees in the above-described appropri-ate units, concerning the effects on the employ-ees of the transfer of operations from Wells Far-go Armored Service Corporation to PonyExpress Courier Corporation at the Nashvilleand Knoxville locations.WE WILL offer the employees named below,who were terminated as a result of our unlawfulaction, immediate and full reinstatement to theirformer or substantially equivalent positions (tothe extent we have not already done so), at either245 NLRB No. 73513 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof our Nashville, Tennessee, locations, withoutprejudice to their seniority or other rights andprivileges, dismissing, if necessary, any personshired to replace them and WE WILL make themwhole for any loss of pay suffered as a result oftheir termination, including interest.Danny MercerRick BillingsBenny KingDavid ThompsonLonnie BennettRupert JenkinsBORG WARNER CORPORATION; BAKER IN-DUSTRIES, INC.; WELLS FARGO ARMOREDSERVICE CORPORATION; PONY EXPRESSCOURIER CORPORATIONDECISIONSTATEMENT OF THE CASEROBERT COHN, Administrative Law Judge: This consoli-dated proceeding, heard before me in Nashville, Tennessee.on November 15 and 16, 1978,' involves a complaint of theGeneral Counsel against Borg Warner Corporation (hereinBorg Warner), Baker Industries, Inc. (herein Baker), WellsFargo Armored Service Corporation (herein Wells Fargo),and Pony Express Courier Corporation (herein Pony Ex-press), based on original charges filed June 29 by Interna-tional Union, United Plant Guard Workers of America, Lo-cal 102 and Local 106 (herein the Union) in Case 26-CA7268, and on July 31 in Case 26-CA-7469 (formerly 10CA-13872). The order consolidating cases, consolidatedcomplaint, and notice of hearing issued November 2, andthe answer of Respondent' was duly filed on November 7.The principal issues in the case are: (1) Whether the fourabove-named corporations constitute a single employerwithin the meaning of the National Labor Relations Act, asamended (herein the Act), and whether Wells Fargo andPony Express are alter egos; (2) Whether Respondent vio-lated Section 8(aX5) and (1) of the Act by deciding unilater-ally, and without notifying or bargaining with the Union, todiscontinue the assignment of courier work to employeesrepresented by the Union; (3) whether Respondent violatedSection 8(aX5) and (1) of the Act by failing and refusing tobargain in good faith with the Union concerning the effectson employees of its decision to transfer courier work fromemployees at Wells Fargo to employees at Pony Express, atRespondent's Nashville and Knoxville operations; and (4)whether Respondent violated Section 8(a)(3) and (I) of theAct by laying off five employees and constructively dis-charging another as a consequence of the transfer of courierwork dscribed in (3) above.Subsequent to the hearing, counsel for all parties filedpost-hearing briefs, which have been duly considered.Upon the entire record, including arguments of counseland my observation of the demeanor of the witnesses, Imake the following:I All dates hereinafter refer to the calendar year 1978, unless otherwiseindicated.2 The four above-named corporations will hereinafter be referred to collec-tively as Respondent.FINDINGS AND CON( LLSIONS'I. IHE ALLEGED UNFAIR LABOR PRA(TI(SA. BackgroundFor some period of time prior to the events giving rise tothe issues in this case, Wells Fargo was engaged in the citiesof Knoxville and Nashville. Tennessee, in the providing ofarmored car and courier services for its customers (whichwere comprised primarily of banking institutions). The rec-ord reflects that although there was some interchange ofwork among the employees of the Company (who wereclassified as messenger/driver/guard, driver/guard, guard.and part-time employee) because of absences, illness. etc..the day-to-day assignment of work of the employees wasdivided into two principal categories: (1) courier and (2)armored car. As described by the vice president of person-nel for Wells Fargo, Timothy W. Hughes, the armored ser-vice involves the operation of a bullet resistant, armoredtruck which is heavy and carries materials which are, in andof themselves, intrinsically valuable. This would, of course.include currency, coins, and negotiable instruments. Theemployees are armed and are charged predominantly withthe protection and safe delivery of the goods. On the otherhand, the courier work involves the delivery of small pack-ages of nonnegotiable instruments, such as records of banktransfers, which are not, in and of themselves, intrinsicallyvaluable, and does not require the use of the heavy-dutytruck. Rather, the courier service is performed in lighterweight vans. While the essence of the armored car service isprotection of the valuables, the essence of the courier ser-vice is time-critical delivery.On May 5, 1972, the Union (Local 106) was certified bythe National Labor Relations Board as the exclusive bar-gaining representative of the employees of Wells Fargo inNashville in the following appropriate unit:All regular guard employees, being driver guards, mes-senger guards, and guards, employed by the Companyat its Nashville, Tennessee, operation, excluding allother employees, office clerical employees and supervi-sors as defined in the Act.Since the issuance of the aforesaid certification, the Com-pany and the Union have entered into a series of collective-bargaining agreements including a collective-bargainingagreement which, by its terms, was effective from July 1,1975. to July 1, 1978.'With respect to the Knoxville operation of Wells Fargo,the National Labor Relations Board issued a certification ofrepresentatives in Case 10-RC-11054 certifying the Union(Local 102) as the exclusive bargaining representative of theemployees in the following appropriate unit:' There is no issue in this case respecting the jurisdiction of the NationalLabor Relations Board. The complaint in this case alleges sufficient factsconcerning the interstate operations of Respondent, which are admitted inthe answer of Respondent, upon which I may, and do hereby. find that thefour corporations named above are employers engaged in commerce withinthe meaning of the Act. It is also alleged and admitted that the Union is alabor organization within the meaning of Sec 2(5) of the Act.4 The last collective-bargaining agreement was entered into effective JulyI. 1978. until July 1, 1981514 BORG WARNER CORPORATIONAll full-time and regular part-time messenger guards.driver guards and guards employed by the Company atits Knoxville, Tennessee, facility, excluding all otheremployees, all office clerical employees, professionalemployees and supervisors as defined in the Act.Following the issuance of the aforesaid certification, theCompany and the Union entered into a collective-bargain-ing agreement, which, by its terms, is effective from October3, 1977, to October 3, 1980.The issues in this case arise from the decision of Respon-dent, arrived at in January 1978, to divest Wells Fargo ofthe courier service described above in Knoxville and Nash-ville, and to relocate and continue that service under theaegis and control of Pony Express at those locations, re-spectively. Such divestiture and change of operations oc-curred in Nashville on April I and in Knoxville on May I.It appears that, as respects the Knoxville facility, no em-ployees were laid off or terminated by Wells Fargo in con-nection with the change of operations, due primarily to thefortuitous voluntary quitting of some employees at that op-eration a short time prior to May I. However, there werefive employees laid off in Nashville by Wells Fargo on orabout March 31. and the legality of such layoffs are at issuein this proceeding.We come now to an examination of the evidence respect-ing the relationship of the four above-named corporationscomprising Respondent in the instant case.B. The Single Employer and Alt her Ego IssueBorg Warner has been, since on or about January 9, theparent Corporation, owning approximately 97 percent ofthe outstanding voting stock of Baker, whose principalplace of business is in Parsippany, New Jersey. Both WellsFargo and Pony Express are wholly owned subsidiaries ofBaker. Indeed, the decision to incoprorate Pony Express in1975 was one made by "Baker Industries and the officers ofWells Fargo and the now officers of Pony Express."' It is areasonable inference that a principal purpose of the estab-lishment of Pony Express was to take over the courier op-erations of Wells Fargo, since this was done at several loca-tions of Wells Fargo in States other than Tennessee prior to1978.The record reflects that, aside from stock ownership,there is other evidence of affiliation and common ownershipand direction among the several Corporations. Thus, it ap-pears from the annual reports filed by Wells Fargo andPony Express with the State of Tennessee, that Wells Fargohas its principal office and place of business in Parsippany.New Jersey, and that the president of Wells Fargo is oneT. W. Jones, who is also the president of Pony Express,W. L. Cole, L. M. Polisar, and J. A. Meer are vice pres-ident, secretary, and treasurer, respectively, of Wells Fargoand of Pony Express. The said L. M. Polisar and T. W.Jones are also members of the board of directors of the twoCorporations, as well as one M. F. Baker.The evidence further reflects that Wells Fargo and PonyExpress maintain a common office at 6165 Barfield Road.NE., in Atlanta, Georgia, and maintain a common postI Testimony of Bennett. an officer of Pony Express.office box there. Common officers of Wells Fargo and PonyExpress, who maintain their offices in Atlanta, are Pres-ident T. W. Jones and Vice President W. L. Cole.Timothy W. Hughes is vice president of personnel ofWells Fargo, reporting directly to the president of the Com-pany. T. W. Jones. Hughes testified that he assists and ren-ders advice in areas of labor relations and recruitment tothe operating officers of Wells Fargo. Hughes ack-nowledged that while he was not an officer of Pony Express,if a labor relations problem arose involving that Companywhich came to the attention of T. W. Jones. Hughes wouldperform the same labor relations functions with respect toPony Express as he does on behalf of Wells Fargo. Indeed,the record reflects that Hughes responded as an official ofPony Express to an inquiry of counsel for the Union on theletterhead of that corporationMoreover, I note. as additional evidence on the singleemployer issue, documentary materials in the record7whichreflect that, following the transfer of operations from WellsFargo to Pony Express, hereinafter described, the two Com-panies maintained a common lockbox and post office box inMemphis, Tennessee, to enable customers of either to trans-mit payments at the common location, and that "accept-able payees" included both companies.' Such instructionsemanated from an official of Baker in Parsippany. NewJersey.The record further reflects that, following the transfer ofthe courier operations. the nature and function of such op-erations remained the same: that such operations were car-ried on with substantially the same type of equipment-indeed, Pony Express utilized the same vans as Wells Far-go, repainting the outside of vehicles to reflect the name ofthe new owner. The parties stipulated that the sale andpurchase of the equipment from Wells Fargo to Pony Ex-press was only a paper transaction.Finally, the record shows some sales and/or managerialemployees of Wells Fargo were employed by Pony Expressfollowing the transfer of operations and that the customersof Pony Express remained substantially the same.Based upon the foregoing indicia of common ownership,management. and control of the above-named corpora-tions, and noting that common direction and control of la-bor relations policies of Wells Fargo and Pony Express arevested in the same persons, I am convinced, and thereforefind, that the Corporations constitute a single employer forpurposes of this proceeding9and that Pony Express is thealter ego of Wells Fargo.'°C. Events Leading to the Change in OperationsThe record reflects that for a period of time prior to theevents in this case Respondent had determined, for appar-ently economic reasons, to separate the armored car and6 See G.C. Exh. 5.eG.C. Exhs. 12 and 13.t See. G.C. Exh. 13(a).4 See Radio Union v. Broadcast Service of Mobile, Inc.. 380 U.S. 255(1965): Royal Typewriter Co. v. N.L.R.B., 533 F.2d 1030 (8th Cir. 1976).1' See, e.g., Crawford Door Sales Company Inc., 226 NLRB 1144 (1976);Marquis Printing Corporation and Mutual Lithograph Company, 213 NLRB394 (1974): Nelson Electric, Gary C Nelson. Inc., and Gaory C Nelson Elec-tric, 241 NLRB 545 (1979).515 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcourier functions of the Wells Fargo operations." Pete Ben-nett, presently an assistant vice president of Pony Express,testified that the decision was made by top management inthe calendar year 1975 "to break the courier work out andform a separate courier company specializing in time criti-cal delivery of non-negotiable type items." Pursuant to suchdecision, Pony Express was incorporated in that year, andthe Company commenced separating the courier functionfrom the armored car function at Wells Fargo locations inseveral States of the United States, beginning in Floridaand continuing in Alabama, Louisiana, and others. RodProto, vice president and general manager of the Memphisregion of Wells Fargo (which included the Nashville andKnoxville operations) testified that he made the decision inJanuary 1978 to get out of the courier business at thoselocations and transfer the same to Pony Express. After no-tifying his superiors in the Company (which included T. W.Jones, president of both Wells Fargo and Pony Express) ofsuch decision, Proto, on January 30, wrote TimothyHughes, vice president of personnel for Wells Fargo, advis-ing him of the contemplated transfer and requestingHughes to notify the Union concerning it. However, it wasnot until almost 2 months later, on March 20, that Hughestelephoned the vice president of the International Union inDetroit, a Mr. Applin, concerning the matter." Hughes tes-tified that he told Applin that he wished to meet with himto discuss a matter of some urgency but did not mention thenature of the subject matter or, indeed, the fact that theWells Fargo operations in Nashville and Knoxville wereinvolved. Applin told Hughes that he (Applin) was about togo into the hospital and referred Hughes to a Mr. JackRussell, a regional director of the International Union whoalso served as assistant to the president of the Union."Hughes thereafter contacted Russell by telephone, appar-ently the same day, to seek a meeting. A meeting was ar-ranged for March 30 at the International headquarters inDetroit, Michigan.'4On March 30 Hughes, along with a Mr. Pete Jenson, anassistant vice president and operating manager of WellsFargo's Nashville and Knoxville operations, met with Rus-' Indeed, it would seem, as previously noted, that Pony Express was in-corporated in 1975 to fulfill that purpose.12 Proto testified that in February he had talked to Applin concerning thelouS of a contract with the Federal Reserve Bank in Nashville, which wouldresult in a layoff of some employees, the extent of which he was unable toascertain at that time. Proto did not, however, advise Applin of the contem-plated transfer of the courier business to Pony Express.'1 Russell testified that Region 10 covered most of the southern States ofthe United States and that he had negotiated contracts covering terms andconditions of employment for employees at Wells Fargo at the Nasvhille andKnoxville facilities.14 There is a variance of the testimony between Hughes and Russell re-specting the question of why the meeting was scheduled on March 30 ratherthan sooner. Hughes testified that Russell told him that March 30 was thesoonest date he could meet because of involvement in other matters. Russelltestified that Hughes never used the word "urgent" in his telephone conver-sation and denied that he told Hughes that he would be unable to meet withhim sooner than March 30. Rather, according to Russell's testimony, Hughessuggested the March 30 date because Hughes stated it would be convenientfor him (Hughes) to stop by Detroit in connection with a trip Hughes hadscheduled for New York. Considering the probabilities of the situation, in-cluding Respondent's general lack of alacrity in notifying the Union of thisimportant change in operations, along with demeanor considerations, Icredit Russell.sell in Detroit. At that meeting Hughes advised Russell forthe first time of Respondent's intention of transferring thecourier operation to "a sister corporation of Wells Fargoalso owned by Baker Industries called Pony Express."5Russell testified that Hughes indicated that there would besome employees laid off in Nashville and Knoxville. towhich Russell responded that there was not much theUnion could do about it so long as no one else performedthe work.Immediately following the meeting on March 30. Russellturned the matter over to the Union's counsel, who, onMarch 31, dispatched the following letter to Hughes:Mr. Jack Russell has asked me to write you concern-ing the partial closing of Wells Fargo courier opera-tions at Nashville and Knoxville. I am advised that fiveemployees will be laid off at Nashville on April 1 andthat three employees will be laid off at Knoxville onMay I.For present purposes the UPGWA will assume thatthe partial closings are for sound economic reasonsand that layoffs will be in accordance with contractualseniority provisions. The Company does, however,have a duty to bargain with the Union regarding theeffects of its decision. To that end, I request your con-sideration of the following proposal.The Union requests that the Company provide itwith a letter or memorandum of understanding con-taining the following points:I. That laid off employees will remain eligible forrecall to the Company's operations in accordancewith the applicable contract provisions. The partialclosings have not terminated the seniority rights ofthe affected employees.2. That in the event the Company, its parentCompany, or any subsidary (sic) or directly con-trolled company of either, engages in security orcourier work in Nashville and/or Knoxville, em-ployees on layoff from Wells Fargo will be offeredemployment in order of seniority before any newhires. Any refusal to accept such employment willnot affect the employees' recall rights with WellsFargo.Hopefully, the foregoing will receive your favorableconsideration. Please direct your early reply to Mr.Russell and the undersigned.Hughes responded by letter dated April 4, as fol-lows:This is to acknowledge receipt of your March 31, 1978letter.Contrary to the position you take therein, and in viewof the very specific Contract language which existswithin the documents governing the collective bargain-ing relationship between the Company and the Unionat the above-noted locations, we do not agree thatthere is an obligation to bargain with the Union in thiscase.'s Hughes also advised that both Wells Fargo and Pon) Express, whichwere owned by Baker Industries, had recently been acquired by anothercorporation named Borg Warner.516 BORG WARNER CORPORATIONShould you have any further questions or wish to dis-cuss this matter further, please do not hesitate to con-tact the writer at the letterhead address appearingabove.Meanwhile, at the Wells Fargo Nashville facility, some ofthe employees were told for the first time on Friday eve-ning, March 31., that the Company was no longer going tobe performing "transit work," i.e., courier work, and thatthe employees who were then performing such work wouldbe transferred to driving an armored car.'6The employeeswere so advised by a Mr. Hodges, the plant manager of theNashville facility of Wells Fargo, who also told the employ-ees that Pony Express would be taking over the transit op-eration the following Monday morning. The Pony Expressoperation was located about 4 or 5 miles from the WellsFargo location.Tony Robinson, an employee of Wells Fargo (classifiedas a driver/messenger/guard), who was also president ofLocal 106, testified that the only conversation he had withmanagement concerning the transfer was on Friday morn-ing, March 31, with the said Hodges. Hodges advised thatPony Express was taking over the transit work, and thatthere were going to be some employees laid off. However,Hodges did not advise Robinson of the names of such em-ployees at that time. Robinson later learned that the fiveemployees laid off were Lonnie Bennett, Danny Mercer.Rick Billings, Benny King, and David Thompson.It appears that the individuals laid off were, in fact, ter-minated in accordance with the seniority provisions of thecollective-bargaining agreement and that the older employ-ees such as Marshall Smith, Rupert Jenkins, and McRaven,drivers of the courier vans, were informed that they wouldbe required to drive the armored vehicles or be termi-nated." Employee Rupert Jenkins told Hodges that he didnot desire to drive the armored vehicle because it was"pretty dangerous," but when faced with the alternative oftermination, Jenkins indicated that he would make an at-tempt. After driving the armored vehicle for 2 days, Jenkinstold Hodges that it was "too dangerous and he did not wantto get killed." Hodges responded that he would have toterminate Jenkins, and did so. Smith and McRaven contin-ued to operate the armored vehicles with no change of rateof pay and with the retention of their seniority.The parties stipulated that Respondent did not offer anyemployee at the Wells Fargo facility in Nashville the op-portunity to perform courier work with Pony Express onApril or thereafter.As previously noted, the transfer of the courier workfrom Wells Fargo to Pony Express in Knoxville was accom-plished on or about May 1. However, due to some fortu-itous quitting by some employees at the Knoxville facilityin April, there were no layoffs of employees in Knoxville asa consequence of the transfer of operations.By separate letters dated April 26, addressed to PonyExpress in Nashville (but referring to both Nashville andKnoxville operations) union attorney Carl Schoeninger ex-pressed the Union's position that Pony Express was a suc-6" The employees involved were Marshall Smith, Rupert Jenkins. and aMr. McRaven.17 Testimony of Rupert Jenkins. Hodges was not called as a witness.cessor employer to Wells Fargo, that the Company recog-nize the Union as the representative of its employees in thebargaining units at the two locations, and that Pony Ex-press honor the collective-bargaining agreements betweenWells Fargo and the respective locals. By letter dated May3, the aforesaid Timothy Hughes responded to the April 26letters, stating, in essence, that Pony Express was not a suc-cessor corporation to Wells Fargo and that, further, PonyExpress had a "good faith doubt" that the Union repre-sented a majority of its employees at either Nashville orKnoxville.'sOn May 2, in a telephone conversation between UnionAttorney Schoeninger and Hughes, a meeting between rep-resentatives of Respondent and the Union was scheduled totake place on May 9 in Louisville. Kentucky.'9Present atthe May 9 meeting for the Company were Hughes and Pro-to. The Union was represented by Donald Bray, a regionaldirector of the Union from region 4, and another unionrepresentative named Joe Lucas. The company representa-tives utilized the meeting to point out to the union represen-tatives their position that it was the loss of several contractswith their customers which occasioned the layoff in Nash-ville, and contended that there would have been a layoff ofsome employees even had there been no transfer of courieroperations. It was also pointed out that the layoff was con-ducted strictly in accordance with contractual provisionsand that several of the affected employees and been offeredthe opportunity to return to work. Moreover, the companyrepresentatives contended that Respondent had a right todo away with the courier service under the managementrights clause of the contract. However, when Bray inquiredabout the representation of employees at Pony Express,Hughes responded that this was a matter which the Unionwould have have to take up with the National Labor Rela-tions Board. Moreover, when Bray asked Hughes if Re-spondent would offer the laid-off people positions at otherlocations, Hughes advised that he did not feel that Respon-dent was obligated to do that. Finally, Hughes assuredBray that the laid-off employees received all the benefits towhich they were entitled under the contract.D. Analysis and Concluding Findings1. The alleged refusal to bargainAlthough the present state of the law on the point is nota paragon of clarity, it may be assumed for purposes of thisdiscussion that Respondent had an obligation to notify andbargain with the collective-bargaining representative con-cerning its decision to transfer the courier service from theWells Fargo operations in Nashville and Knoxville to thePony Express locations in those cities, respectively.M I do1* It is noted that. in his letter to Schoeninger. Hughes utilized the letter-head of Pony Express Courier Corporation at its aforesaid Atlanta. Georgia,address.'9 Louisville was chosen as a compromise point between Detroit and At-'Idta., Compare Ozark Trailers, Incorporated and/or Huico Equipment Com-panv and/or ,Uobilefreeze Companv, Inc, 161 NLRB 561 (1966). with RoyalTypewriter Co. s. .VL.R.B. 533 F.2d 1030 (8th Cir. 1976). On this point, Irecognize, of course, and I am bound to follow the Board's view until it ischanged either by the Board or a decision of the U.S. Supreme Court.517 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot feel compelled to analyze and definitively resolve thatissue since I find, in agreement with the contentions of Re-spondent, that even if it be held that Respondent were com-pelled to bargain with the Union concerning that decision,the Union effectively waived its right to require such bar-gaining through its agreement in the collective-bargainingcontract to the so-called "management rights" clausetherein. Thus, at both the Knoxville and Nashville loca-tions, the collective-bargaining agreements between WellsFargo and the Union contained the following clause:Responsibilities, Duties and Rights of the CompanyIt is agreed that except as specifically limited by aparticular provision herein this Agreement, the man-agement and operation of the business is vested in andshall remain exclusively the right of the Company. In-cluded within such management rights but not limitedthereto are such rights as the right to hire, assign, di-rect, train and determine the size of the work force: theright to discipline or discharge employees for justcause; the right to determine the nature and methodsof operation of the business, including the right to de-termine routes, the assignments of vehicles, the numberof shifts, starting and quitting times, and the scheduleof operations. The Company shall also have the rightto sell, close, liquidate, or cease operations in whole orin part, or to add to, change, modify existing opera-tions; to employ part-time employees; to make neces-sary rules and regulations in the operations of the busi-ness; and other such actions as may be foundnecessary, in the sole discretion of the Company, tooperate the business in an efficient and satisfactorymanner.In Consolidated Foods Corporation,2' the Board dismisseda complaint in which it was alleged that Respondenttherein violated Section 8(aXS) and (1) of the Act by unilat-erally transferring driving operations from one of its plantsto another, for economic reasons, without bargaining con-cerning such decision with its collective-bargaining repre-sentative. The Board dismissed the complaint, finding thatone of the articles in the collective-bargaining agreementthen in effect gave Respondent the exclusive right to"change, modify or cease its operation, processes, or pro-duction, in its discretion ... [and that] ...the employershould be the sole judge of all factors involved including ...location of business and personnel."In the instant case, as noted above, the management-rights clause provides, inter alia, that "the Company shallalso have the right to sell, close, liquidate, or cease opera-tions in whole or in part, or to add to, change, modify exist-ing operations; ..." Thus, it would appear that the clausein the instant case is at least as broad as-if not broaderthan-the clause in the Consolidated Foods case. Accord-ingly, I find that the Union effectively waived, through itsagreement to such clause in the collective-bargaining con-tract, its right to require bargaining concerning the decisionto transfer the courier work to another location.221 183 NLRB 832 (1970).22 This finding subsumes the antecedent finding, which I make, that sub-stantial evidence in the record shows that the decision was made for eco-However, it does not follow that the Union waived itsright to negotiate concerning the effect on the employees inthe bargaining units of Respondent's exercise of its preroga-tive to alter the existing structure of the unit, i.e., the loca-tion of the employees performing the work and their repre-sentation for collective-bargaining purposes. Under all thecircumstances of this case, I conclude and find that Respon-dent did not fulfill its obligation in this regard.Thus, the evidence shows that the decision to transfer thecourier operation in the Nashville and Knoxville areas wasmade in January. Yet it was almost 2 months later, andonly 10 days prior to the planned implementation of thedecision in Nashville, before the Company decision. Evenin that telephone conversation between Hughes and Russellon March 20, the most that Hughes confided to the unionrepresentative was that he (Hughes) desired to confer withthe Union respecting a matter of some urgency-withoutmentioning the nature of the matter or the location in-volved. Even if Russell had agreed to meet the next day, itwould have hardly afforded the Union sufficient time tobecome fully advised of the subject matter, confer with allinterested individuals involved, to formulate plans and pro-posals for options or alternatives to deal with the problem,present the Company with such proposals, and attempt tonegotiate respecting all these matters prior to the date ofthe effectuation of the plan. Moreover, and more important.even after the company representatives met with the Unionand advised it of the decision to transfer, the Company wasnever willing, either in its discussions or in correspondence.to negotiate with the Union respecting these critical points:the opportunity of the affected employees to transfer to thenew locations, or their working conditions should they optto accept such offer. In this regard, Respondent clearlyfailed to live up to its obligation under the Act.Thus, in Cooper Thermometer Company v. NL.R.B., 376F.2d 684 (1967), the U.S. Court of Appeals for the SecondCircuit stated:... the Board may reasonably interpret §8(a)(5), asexplicated in §8(d), as requiring an employer relocat-ing his plant not merely to give reasonable notice to arecognized union and to negotiate the terms of theshutdown, as we held in N.L.R.B. v. Rapid Bindery,Inc., 293 F.2d 170, 48 LRRM 2658 (1961), but also todiscuss with it the basis on which employees maytransfer and, in that connection, to give information asto jobs in the new plant essential to the intelligent for-mulation of the union's requests. The most importantinterest of workers is in working: the Board may rea-sonably consider that an employer does not fulfill hisobligations under §8(aX5) if he refuses even to discusswith employees' representatives on what basis theymay continue to be employed.In Westinghouse Electric Corporation,2the Board com-mented on its holding in the Cooper case as follows:nomic reasons and not pursuant to an antiunion motivation. However, I findthat the decision was utilized by Respondent as a means of ridding itself ofthe Union at the locations to which the operations were transferred. Cf.Allied Mills, Inc., 218 NLRB 281 (1975).23 See Royal Typewriter Co. v. N.LR.B., 533 F.2d 1030. 1039 8th Cir.1976).:s 174 NLRB 636 (1969).518 BORG WARNER CORPORATIONThe Cooper Thermometer type of case is concernedwith a loss of jobs caused by the partial or completetermination of an operation at one location and its re-location at another. In such situations, the employeesat the old plant are directly affected by the relocation,and an employer is required to negotiate not only re-specting the shutdown, but also the bases and condi-tions on which employees affected by the terminationmay transfer to the new location and thus continue tobe employed.2In view of all of the foregoing, I conclude and find thatRespondent violated Section 8(aX5) and (1) of the Act byfailing to bargain with the Union concerning the effectsupon the employees of its decision to transfer the courierwork to a sister corporation at other locations.2. The alleged discriminationThe complaint alleges that Respondent laid off five of itsemployees in Nashville as a consequence of the transfer ofthe courier operations from Wells Fargo to Pony Express,and that such conduct constituted illegal discrimination inviolation of Section 8(aX3) and (1) of the Act. Respondentcontends that these employees would have been laid off inany event as a result of the loss of business which occurredat about this time in Nashville, and, in any event, there isno proof that Respondent harbored any union animus,which is a necessary element of proof in a Section 8(a)(3)violation. For the reasons set forth below, I disagree withRespondent's contentions.Thus, although I agree with Respondent that there is alack of evidence in this case that Respondent planned andimplemented the transfer of operations in retaliation forany union activities of its employees, the evidence certainlydiscloses that Respondent utilized the transfer as a vehicleto escape the obligations of the collective-bargaining con-tract respecting employees who performed the courier ser-vice. Although such employees were not laid off because ofseniority considerations, they "bumped" employees whodrove the armored cars, and those employees were laid off.Of course, as Respondent contends, it may be that some ofthe armored-car employees would have been laid off in anyevent as a result of the loss of business occasioned by WellsFargo at this time. Nevertheless, it certainly cannot be saidwith assurance that all of them would have been laid off,particularly since the evidence shows that Pony Expresshired, initially, (in Nashville) five new part-time employeesat the commencement of operations and, at the time of thehearing, employed six employees. Thus, it would appearthat Respondent might have avoided the layoff of any em-ployees had it simply offered the courier employees of WellsFargo the opportunity of working at Pony Express.The reason it did not do so, however, seems clear. Re-spondent's testimony was that the transfer was made in or-der to become competitive with Respondent's competitionin the area, and the evidence shows that Pony Express hiredl See also Allied Mills, Inc., 218 NLRB 281 (1975). Respondent arguesthat these cases are not pertinent because Wells Fargo and Pony Express areseparate Companies. However, I have, of course, held that they are alteregos, for reasons discussed supra.the new employees at an initial rate of $3 per hour whereasthe employees at Wells Fargo performing similar work wereobtaining at least $3.70 per hour plus other fringe benefitsprovided in the collective-bargaining agreement.Under all of the circumstances, it cannot be said withassurance that employees would have been laid off in anyevent because of economic considerations had not thetransfer occurred. Moreover, since it was Respondent's con-duct which made it impossible to disintangle the conse-quences of the two events, it must be the one to bear theburden of the consequences.Finally, as respects Resondent's arguments concerninglack of evidence of antiunion motivation, the answer is pro-vided by the decision of the United States Supreme Courtin N.L.R.B. v. Great Dane Trailers, Inc." The Court held inthat case that "if it can reasonably be concluded that theemployer's discriminatory conduct was 'inherently destruc-tive' of important employee rights, no proof of an antiunionmotivation is needed and the Board can find an unfair laborpractice even if an employer introduces evidence that theconduct was motivated by business considerations."27(Em-phasis supplied.) The court of appeals in Cooper Thermom-eter, supra, pointed out that "the most important interest ofworkers is in working."'' Clearly, the action of Respondenthere in cutting off that important interest, i.e., by not allow-ing the Wells Fargo employees performing courier serviceto transfer to Pony Express, constituted conduct which was"inherently destructive" of important employee rights.Thus, it was violative of Section 8(aX3) and (1) of the Act."3. Alleged discrimination against Rupert JenkinsThe complaint alleges that on or about April 4 WellsFargo constructively discharged its employee, Rupert Jen-kins, at its Nashville, Tennessee, operation in violation ofthe Act.This employee had worked for Wells Fargo since 1969.His regularjob was driving a courier van, performing "tran-sit work," although on occasion he was assigned to work inan armored car when a regular employee was absent. Jen-kins testified that he had worked in an armored car ap-proximately 10 to 12 times during his entire employment atthe Company. The record shows that on the last day ofMarch it was announced to the employees orally and bynotice on the bulletin board that some of the employeeswould be laid off and some of the courier drivers would betransferred to armored-car work based on their seniority.When Jenkins advised the assistant vice president of theCompany, Peter Jenson, that he did not know whether hewanted to drive an armored car or not since it was "prettydangerous," Jenson replied that Jenkins would "either driveit, you can drive it or I will have to terminate you." Jenkinsresponded that he would try. Jenkins drove the armored carfor 2 days before advising Plant Manager Hodges he wouldno longer be able to perform that work because it was "toodangerous and he did not want to get killed." Hodges re-6 388 U.S. 26 (1967).27 Id at 34.2 376 F.2d 684, 688 (1967).21 Alied Mills. Inc. supra.519 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsponded that he would have to terminate Jenkins, and didso.The facts in the instant case do not add up to, in myjudgment, a constructive discharge in the traditional sense.That is to say, there is no evidence that Respondent as-signed Jenkins to the armored truck job, with the expecta-tion or hope that he would voluntarily quit, in order todiscourage membership in the Union. However, the factsdo show, as set forth above, that Respondent transferredthe courier operation from Wells Fargo to Pony Express,whose locations in Nashville were only a few miles apart,without giving the employees at Wells Fargo who had regu-larly performed the courier operation an opportunity towork at Pony Express. In my view, it was a proximate andforeseeable result of Respondent's conduct that the employ-ees who had regularly performed courier work at WellsFargo would be unhappy and disgruntled at the abruptchange in their working conditions. Moreover, it would be areasonable inference, in my view, that if Respondent hadoffered Jenkins the opportunity to perform transit work atthe Pony Express location, he would have accepted same.Clearly, as previously noted, one of the principal reasonsthat Respondent planned and executed the transfers in themanner described was to operate the courier function withemployees unfettered by the terms and conditions of em-ployment set forth in the collective-bargaining agreementsbetween Respondent and the Union. It may be reasonablyinferred that this was the prime consideration in not afford-ing the Wells Fargo employees the opportunity to work atPony Express.Under all circumstances, I find the quitting of Jenkins tobe a proximate result of Respondent's wrongful and unlaw-ful conduct. An appropriate remedy would be to requireRespondent to offer Jenkins the opportunity to become em-ployed at Pony Express, and to make him whole for anyloss of earnings he may have suffered as a result of Respon-dent's unlawful conduct)°11. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section I, above,occurring in connection with the interstate operations ofRespondent, have a close, intimate, and substantial relationto trade, traffic, and commerce among the several States,and tend to lead to labor disputes, burdening and obstruct-ing commerce and the free flow thereof.Ill. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act.Having found that Respondent violated Section 8(a)(5)of the Act in particular respects set forth above, I shallrecommend that Respondent, upon request, bargain collec-0 Cf. Crawford Door Sales Company, Inc., and Cordes Door Company, Inc.,226 NLRB 1144 (1976).tively with the Union concerning the effects on the repre-sented employees of the relocation of its courier operationsfrom Wells Fargo to Pony Express in Knoxville and Nash-ville, Tennesee. Since the collective-bargaining agreementsbetween Respondent and the Union were in effect at thetime the unfair labor practices occurred, it will be orderedthat Respondent continue to recognize and bargain collec-tively with the Union as the exclusive representative of theemployees in the appropriate units." The appropriate unitsshall henceforth be construed as encompassing the appro-priate classifications of' employees at the Pony Express fa-cilities in Nashville and Knoxville, it appearing that theonly alterations in the language of the united descriptionsare to add an "s" to the word "operation" in the unit atNashville and the same letter to the word "facility" in theKnoxville unit.Having found that Respondent discriminated in regardto the hire or tenure of employment of some of its Nashvilleemployees, in the manner set forth above, it will be recom-mended that Respondent reinstate such employees to theirformer or substantially equivalent positions at either theWells Fargo or Pony Express locations (to the extent Re-spondent has not already done so),3and make each wholefor any loss of earnings he may have suffered by reason ofthe discrimination against him. All such losses are to bereimbursed in the manner set forth in F. W. WoolworthCompany, 90 NLRB 289 (1950), with interest thereon to becomputed as prescribed in Florida Steel Corporation, 231NLRB 651 (1977).3'Respondent's unfair labor practices indicate a purpose ofavoiding and evading its collective-bargaining obligations,in derogation of a primary policy of the Act. Accordingly, itwill be recommended that Respondent be ordered to ceaseand desist from in any other manner infringing upon therights guaranteed employees by Section 7 of the Act.4Upon the foregoing findings of fact and the entire recordin this case, I make the following:CONC(I.USIONS OF LAWI. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. The following constitute appropriate units for the pur-poses of collective bargaining within the meaning of Section9(b) of the Act:All regular guard employees, being driver guards, mes-senger guards, and guards, employed by the Companyat its Nashville, Tennessee, operations, excluding allother employees, office clerical employees and supervi-sors and as defined in the Act." See. e.g., Fraser & Johnston Company, 189 NLRB 142 (1971); AlliedMills, Inc.. supra,."2 There is some evidence in the record that Respondent had reemployedsome of the laid off employees at the time of the hearing. However, the time.nature, and extent of such employment is not disclosed and should be, ofcourse, determined in the compliance stage of this proceeding.3See. generally. Isis Plumbing & Heating Co., 138 NLRB 716 (1962).4 Cf. Big Bear Supermarkets t 3, 239 NLRB 179 (1978).j20 BORG WARNER CORPORATIONAll full-time and regular part-time messenger guards,driver guards and guards employed by the Company atits Knoxville, Tennessee, facilities, excluding all otheremployees, all office clerical employees, professionalemployees and supervisors as defined in the Act.4. At all times material the Union has been the majorityrepresentative for purposes of collective bargaining withRespondent in the aforesaid units.5. By refusing, since on or about March 31. 1978, to bar-gain collectively in good faith with the Union as the exclu-sive representative of the employees in the appropriateunits, respecting the effects upon the employees in the ap-propriate units of Respondent's transfer of its courier op-erations from Wells Fargo to Pony Express, Respondenthas engaged in. and is engaging in, unfair labor practiceswithin the meaning of Section 8(a)(5) and (I) of the Act.6. By discriminating in regard to the hire or tenure ofemployment of the employees and named below to discour-age membership in the Union, Respondent has engaged in.and is engaging in, unfair labor practices in violation ofSection 8(a)(3) and (1) of the Act:Danny MercerRick BillingsBenny KingDavid ThompsonLonnie BennettRupert Jenkins7. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER"The Respondent, Borg Warner Corporation; Baker In-dustries, Inc.; Wells Fargo Armored Service Corporation:Pony Express Courier Corporation, Nashville and Knox-ville, Tennessee, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Refusing to bargain in good faith with the Unionconcerning the effects upon employees in the above-de-scribed appropriate units of the transfer of the courier op-erations from Wells Fargo to Pony Express at the Nashvilleand Knoxville locations.(b) Discouraging membership in the Union by terminat-ing the employment of any of its employees discriminator-" In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall. as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.ily, and by thereafter failing and refusing to reinstate them,or by discriminating in any other manner in regard to theirhire and tenure of employment or any term or condition ofemployment.(c) In any other manner, interfering with, restraining, orcoercing employees in the exercise of the rights guaranteedthem in Section 7 of the Act.2. Take the following affirmative action which is neces-sary to effectuate the policies of the Act:(a) Upon request, bargain collectively with the Union asthe exclusive representative of its employees in the above-described appropriate units, concerning the effects on theemployees of the transfer of operations from Wells Fargo toPony Express at the Nashville and Knoxville locations.(b) Offer the employees named below immediate and fullreinstatement to their former or substantially equivalent po-sitions, without prejudice to their seniority or other rightsand privileges, dismissing, if necessary, any persons hired toreplace them, and make them whole for any loss of pay, inthe manner set forth in the remedy section of this Decision:Danny MercerRick BillingsBenny KingDavid ThompsonLonnie BennettRupert Jenkins(c) Continue to recognize and, upon request, bargain col-lectively with the Union as the exclusive bargaining repre-sentative of the employees in the above-described appropri-ate units. Such units shall now and henceforth be construedto encompass the classifications of employees at both theWells Fargo and Pony Express facilities of Respondent atthe respective Nashville and Knoxville locations.(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary and relevant to analyze the amounts of backpay dueand the rights of employment under the terms of this Order.(e) Post at its Wells Fargo and Pony Express facilities, inNashville and Knoxville, Tennessee, copies of the attachednotice marked "Appendix.", Copies of said notice, onforms provided by the Regional Director for Region 26,after being duly signed by Respondent, shall be posted im-mediately on receipt thereof, in conspicuous places, and bemaintained for a period for 60 consecutive days. Reason-able steps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(f) Notify the said Regional Director, in writing, within20 days from the date of this Decision, what steps Respon-dent has taken to comply herewith.M In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals. the words in he notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional abor Relations Board."521